Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 6/12/2020, Applicant canceled claims 1-17.  Therefore claims 18-20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marc E. Hankin on 2/8/2021.
The application has been amended as follows: 
18. (Currently Amended) A recreational vehicle power monitoring device, comprising: 
a housing; 

a power output connection; 
a power conditioner module; [[and]] Page 2 of 11Application No. 16/299,144 Filing Date: 3/12/2019 Patent Examiner: Murphy, Jerold B 
a power monitoring module; and
a wireless communication module;
wherein said power conditioner module and power monitoring module are substantially contained within said housing; 
wherein said power conditioner module comprises a surge protector; 
wherein said power monitoring module comprises one or more power monitoring sensors; [[and]] 
wherein said power conditioner module is removeable, replaceable, and independent of said power monitoring module;
wherein said wireless communication module is configured to generate and transmit a plurality of information that is gathered by said one or more power monitoring sensors;
wherein said one or more power monitoring sensors are configured to determine a condition of said surge protector;
 and wherein said wireless communication module sends a notification to a user if said surge protector needs to be replaced.
19. (Canceled)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687